titerual revue servi 20060204y uniform issue list oct se t ep ra lye legend individual a company b ira x account c amount amount amount company d dear this is in response to correspondence dated date as supplemented by correspondence dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested your husband individual a died on january individual a maintained an individual_retirement_arrangement ira ira x and a life_insurance_contract with company b although you knew that ira x was an annuity you were not aware that it was an ira you are the surviving_spouse of individual a and were named as beneficiary of ira x you were also the beneficiary of individual a’s life_insurance_contract your date of birth was march page after his death you received a letter from company b referring to your death claim proceeds this letter stated that your insurance claim had been processed and that account c had been established in your name with the proceeds of your claim account c was anon-ira account your monthly account c_statement confirmed that amount had been deposited into account c on februa deposited into account c on february from company b or the account c monthly statement that any of the funds which were deposited into account c were ever held in an ira there was no indication in the letter and amount had been on june account maintained with company d this company d account was a non-ira account amount exceeded amount you withdrew amount from account c and deposited it into an in january iiiyou received a form 1099-r from company b which indicated that amount had been distributed from an ira when you brought this form to your tax preparer you were informed that the form 1099-r was for a retirement account which had been distributed to account c annuity maintained with company b ira x was an ira annuity maintained as ira x was an ira you would have informed company b to transfer the proceeds to an ira established in your name you currently maintain an ira with company d no amount of the distribution from ira x has been withdrawn or used for any purposes it was at this point that you discovered that the if you had known that the based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information which you have submitted provides that you were not aware that the annuity maintained by individual a ira x was an ira subsequent to individual a’s death company b which maintained ira x and a life_insurance_contract for individual a did not inform you that the contribution into account c of the death_proceeds from these accounts included amounts distributed from an ira received from company b regarding the annuity distribution there was no indication that the funds had been held in an ira annuity in correspondence you therefore pursuant to sec_408 of the code the service hereby waives the ' 60-day rollover requirement with respect to the distribution of amount you are granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira set up and maintained in your name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contribution of amount in your ira will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact not a toll-free number please address all correspondence to d at sincerely yours see vibe employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
